Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filled on 09/02/2021. The amendment has been entered. Claims 1, 10, 15, and 20 have been amended and claim 3 has been canceled. Claims 1, 2, 4-20 are pending, with claims 1, 10 and 15 being independent in the instant application.
Response to Arguments
Applicant's Arguments/Remarks filed on 09/02/2021 on pages 1-3 regarding 35 U.S.C. 101 rejections have been fully considered and found persuasive in view of the amended claims by the Applicant. Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
Applicant's Argues that Ulu and Rutuja both fail to teach at least the features of claim 1 for "performing an intersection check”.  Applicant also argues the Ulu-Mahji-Rutuja combination fails to teach or suggest the features of claim 1 and that any purported combination of the teachings of Ulu, Mahji, and Rutuja would not result in the claimed invention (and, in fact, teaches away from the claimed invention).
	Applicant's Arguments above have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. The prior arts Saish Tedia et al. and in view of Vaidya et al. and Ulu taught the claims 1, 2, 4-20, Claim Rejections - 35 U.S.C. 103). Therefore, the previous rejection regarding 35 U.S.C. 103 being amended and maintained in this current office action.
	Applicant didn’t present any Arguments/Remarks regarding Claim Interpretation 35 U.S.C. 112 (f), therefore the previous Claim Interpretation is being maintained in this current office action.
	Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Interpretation
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
5.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
            As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term "means" or "step" or the generic placeholder is modified by

(C)      the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
         Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 
         This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claims 10-14 are:          
          (Claim 10)   “a mesh access engine configured to….”, “a trapped support detection engine configured to….”
          (Claims 11-14)   “a trapped support detection engine configured to….”                                    
           Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
           If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
           4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over a conference paper by Saish Tedia et al. (“Manufacturability analysis tool for additive manufacturing using voxel-based geometric modeling”) (hereinafter Tedia) and in view of a paper by Rohan Vaidya et al. (IDS provided on 02/26/2020) (hereinafter Vaidya).
Tedia teaches A method comprising: by a computer-aided design (CAD) system: (Tedia disclosed in page 7 under section 2.1: “The method implemented in this work for creating a voxel representation from an input polygonal model is based on a ray intersection method” It has been disclosed in page 6 at last para: “In this work, a voxel-based representation is utilized to store geometric information in a discrete and efficient format; simple Boolean and algebraic operations are used to facilitate geometric computations to compute factors central to manufacturability analysis. The proposed manufacturability analysis tool could be integrated and automated into a CAD software package to assist a designer in creating a manufacturable product by bringing manufacturability upfront in the design process to guide better Design for Additive Manufacturing (DfAM) practices”.
Tedia teaches accessing a surface mesh of an object to be constructed by a 3- dimensional (3D) printer; (Tedia disclosed in page 5 under section 1.3: “Essentially a three-dimensional pixel, a voxel can be used as a base feature for volumetric representation of part models. The voxels are cuboidal in shape and aligned with the Cartesian coordinate system; hence the 3D model is represented as stack of voxel layers and each voxel can be accessed by their x, y, and z indices. As such a voxel representation of a solid body can be represented by a binary three-dimensional AM … voxel representations of solids can be stored as 3D binary arrays. The three-dimensional grid is formed by dividing the bounding box of the input polygonal mesh. The resolution of the grid depends upon the desired voxel size, which in turn depends upon layer thickness and printer resolution.” 
Examiner considers, a voxel representation of a solid body is represented by a binary three-dimensional array, voxels are cuboidal in shape and aligned with the Cartesian coordinate system and each voxel is accessed by their x, y, and z indices. Moreover, three-dimensional grid is formed by dividing the bounding box of the input polygonal mesh, each polygonal mesh is the surface mesh of an object or solid, being accessed by x, y, and z indices. The voxel size in the 3D grid (which has polygonal mesh or surface mesh surrounded by bounding box) being constructed by a 3D printer or voxels as base feature represented as geometry of objects in AM (Additive Manufacturing)). 
and Tedia teaches for a given mesh face of the surface mesh, determining whether the given mesh face is part of a trapped support area by: projecting a ray from the given mesh face; (Tedia disclosed in page 7 under section 2.1: “voxel representations of solids can be stored as 3D binary arrays. The three-dimensional grid is formed by dividing the bounding box of the input polygonal mesh. The resolution of the grid depends upon the desired voxel size, which in turn depends upon layer thickness and printer resolution. The method implemented in this work for creating a voxel representation from an input polygonal model is based on a ray intersection method”. Moreover, in page 7 para section 3.1: “Every AM system has a specific X, Y and Z resolution, since these resolution values can be different … We define thickness of a sample section (e.g. section PQ in Figure 2a) of the object along the ray direction as the distance from P to the intersection point of the ray with the opposite surface Q.” Moreover, it has been discussed in page 8 under the steps involved in feature size calculations: “All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted …”
Examiner considers, voxel representation created from an input polygonal model, is based on a ray intersection method. Here, it has been discussed the ray direction can be seen (in Fig. 2) as the distance from P to the intersection point of the ray with the opposite surface Q i.e. the ray passes from one mesh surface P (in voxel representation from an input polygonal model) to another surface Q. Therefore, ray being projected from a mesh surface in order to determine mesh surface is part of a trapped support area).
and Tedia teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube, including by, for a given cube that the ray passes through: determining that the given cube is a mesh cube; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer … All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.” 

Tedia teaches performing an intersection check between the given mesh face and any mesh faces at least partially included in the given cube; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer from the Zmin to the maximum Z coordinate (Zmax) of the model. The intersections are stored and sorted in ascending order for each ray … Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section.” 
Examiner considers, rays intersect from one surface mesh to another surface mesh at particular section and number of voxels get intersected by the ray at some portions of the mesh surface. Therefore, an intersection being checked here in between of given mesh faces where at least portion of the voxels/cube partially included in the given cube or mesh cube, (because voxels are cuboidal in shape).
Tedia teaches responsive to the intersection check indicating that the ray projected from the given mesh face does not intersect any mesh face included in the given cube, continuing to a next cube that the ray passes through; (Tedia voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.”
Examiner considers, each voxel (or cube, since voxels are cuboidal in shape) has surface or facet, when ray projected from one mesh surface or facet and does not intersect any other mesh face i.e. ray projected from the given mesh face does not intersect any other mesh face (or ray passes through between two voxel or cube) which clearly indicates ray passes through or continuing to the next cube).
and Tedia teaches responsive to the intersection check indicating that the ray projected from the given mesh face intersects a mesh face included in the given cube, projecting another ray from the given mesh face; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section. The feature size/thickness of any section of the object in Z direction can then be calculated …”
Examiner considers, in above citation, the ray R𝑖 is a point of intersection of the ray at a particular section on the mesh surface, when an intersection happens between two mesh surface, it is understood that intersection being checked by indicating the ray projected from one mesh face intersects another mesh face included in the given cube (or voxel). Moreover, another ray Ri+1 be the points of intersection on the particular section of the surface mesh. Therefore, it is understood another ray Ri+1 projected from the mesh surface intersected other mesh surface of the (or voxel or cube)).
and Tedia teaches providing a trapped support alert indicative of the trapped support areas detected in the surface mesh; (Tedia disclosed in page 12 (at top para): “Voxel based representations allows for simple Boolean operations on complex binary 3D arrays in a matter of few seconds as well as void removal by selectively turning on material at detected location. Hence this feature can be used to detect cyber threats or for quality inspection purposes during post processing. Voxel representations can also be used to examine empty spaces for closed voids by checking the surrounding voxels which might trap support material, powder or resin which would be impossible to remove.” In page 14 (at bottom para): “The results of negative feature size analysis is shown in Figure 8 (a) and (b). Circular negative features 1 and 2 are highlighted as they have cross sectional area less than to 50 𝑚𝑚2and hence are expected to have support material trapped inside them.”
There is an indication of a trapped support alert being provided in above citations, “Voxel based representations” (in surface mesh) having Boolean operations on complex binary 3D arrays and by turning on trapped support material at detected location. Moreover, negative features get highlighted when they have small cross sectional area (e.g. less than to 50 𝑚𝑚2), expected to contain trapped support material inside that area of negative features).
and Tedia teaches obtaining a redesigned surface mesh that accounts for the trapped support areas. (According to Spec. of current Application, Applicant stated in para [0071]: “The trapped support detection engine 110 may later obtain a redesigned surface mesh that accounts (e.g., eliminates) the trapped support areas (624). That is, the trapped support detection engine 110 may obtain a redesign surface mesh that no longer includes any trapped support areas.” 
Tedia disclosed in page 14 at 1st para: “Fig. 5a. The extreme corners of the star shaped hole have one voxel inside it … Consider another sample widget with circular holes as shown in Fig. 5b to be manufactured by Material Jetting. In Material Jetting, for efficient removal of support material, circular negative features in Vero WhitePlus specimens must have cross-sectional area less than or equal to 50 𝑚𝑚2”. It has been stated in page 16 (ar 2nd para) that Figure 9(a) shows the image of the printed part after removing support material.
Examiner considers, from the above citations that after removing support material in negative feature (e.g. star shaped hole have one voxel) in the voxel representation of surface mesh, the redesigned surface mesh being obtained (as an example by using “Material Jetting” manufacturing technique, support material being removed efficiently)).
However, Tedia doesn’t teach detecting a trapped support areas in the surface mesh in that detected trapped support areas do not have linear access to an opening in the surface mesh, wherein detecting comprises: surrounding the surface mesh with a virtual bounding box that encloses the surface mesh; mapping the virtual bounding box and surface mesh into a 3D cube space; tracking mesh cubes of the 3D cube space that include at least a portion of a mesh face of the surface mesh; and tracking bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box.
Vaidya teaches detecting a trapped support areas in the surface mesh in that detected trapped support areas do not have linear access to an opening in the surface mesh, wherein detecting comprises: (Vaidya disclosed in page 1046 under section 3.2: “Before applying the support generation algorithm, the part space has to be divided into a voxelized space consisting of unit cellular structures … The 3D space containing the part and the substrate is first divided into an array of cubes voxels using a MATLAB algorithm. The cubic voxel space is then converted to unit cell voxel space …” In page 1052: “While creating support voxels, it is prudent to perform an assessment of the ease of removal of support structures during post processing. This assessment is included during the support generation step in the form of an additional accessibility constraint by checking the accessibility of supports from outside the part along 6 orthogonal directions … The sample part shown in Figure 12 is used for demonstration of the concept of support generation using the accessibility constraint …” Moreover, under heading ‘Support Accessibility Evaluation’ (at same page): “The algorithm for support accessibility calculation is shown in Figure 15. For every unit cell support voxel in the grid, voxel traversal to the end of the 3D unit cell voxel grid (outer boundary of part) in all 6 directions is performed. While traversing to the end of the grid, if a unit cell part voxel (value = 1) is not encountered in any of the 6 directions, the unit cell support voxel is deemed as accessible from the outside. This accessibility check is performed for only the unit cell voxels in the grid which act as supports to the target unit cell voxels.” 
Examiner considers each cell voxel in the 3D grid is the surface mesh in the above algorithm presented by Vaidya. He taught about performing assessment in order 
Vaidya teaches surrounding the surface mesh with a virtual bounding box that encloses the surface mesh; (Vaidya disclosed in page 1052 under heading ‘Support Accessibility Evaluation’: “The algorithm for support accessibility calculation is shown in Figure 15. For every unit cell support voxel in the grid, voxel traversal to the end of the 3D unit cell voxel grid (outer boundary of part) in all 6 directions is performed.”
It has been mentioned earlier that each cell voxel in the 3D grid is the surface mesh in the above algorithm presented by Vaidya. It has been discussed in the algorithm for support accessibility calculation (shown in Figure 15), while traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside i.e. support voxel being obstructed by the part voxel. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is 
Vaidya teaches mapping the virtual bounding box and surface mesh into a 3D cube space; (It has been discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses through this space to build support structures. The 3D space containing the part and the substrate is first divided into an array of cubes voxels and cubic voxel space is then converted to unit cell voxel space. In page 1052 under heading ‘Support Accessibility Evaluation’, it has been discussed about performing calculation for support accessibility (shown in Figure 15), when traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is the virtual bounding box and unit cell voxel is the surface mesh. Therefore, it can be seen and understood that unit cell voxel (surface mesh) is surrounded with this outer boundary of part voxel (virtual bounding box) are mapped into a 3D cube space (because the 3D space containing the part and the substrate is divided into an array of cubes voxels)).  
Vaidya teaches tracking mesh cubes of the 3D cube space that include at least a portion of a mesh face of the surface mesh; tracking bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box; (Vaidya discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses through this space to build 
Therefore, Tedia and Vaidya are analogous art because they are related in minimizing support structures in Additive Manufacturing (AM) processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tedia and Vaidya before him or her, to modify the assessing a mesh surface is a part of trapped support area by performing Tedia, to include the detecting of a trapped support areas in the surface mesh and those detected trapped support areas are inaccessible to an opening in the surface mesh of Vaidya. The suggestion/motivation for doing so would have been obvious by Vaidya “While creating support voxels, it is prudent to perform an assessment of the ease of removal of support structures during post processing. This assessment is included during the support generation step in the form of an additional accessibility constraint by checking the accessibility of supports from outside the part along 6 orthogonal directions.” (Vaidya disclosed in page 1052 under section 3.6). Therefore, it would have been obvious to combine Vaidya with Tedia to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Tedia and Vaidya teach The method of claim 1, wherein Tedia teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube comprises, for a given cube that the ray passes through: determining that the given cube is a bounding cube and, in response, determining that the given mesh face is not part of a trapped support area. (Tedia disclosed in page 9-10: “Depending upon the AM process and machine, certain features such as some surfaces, overhangs, negative drafts and undercuts etc. which are at an angle (measured between normal and horizontal) that is less than a critical value require support material to be manufactured … The steps involved in support material calculations are discussed below: During voxelization, while determining the facets that are crossed by rays, the normal vectors of respective facets are also stored … For generating support, only Z start or end of a Z boundary are displayed. The corresponding normal data from Z voxelization is then mapped with the respective voxels that represent these facets … For remaining voxels, the angle that normal makes with the horizontal is calculated. If this angle is greater than the specified critical angle of the machine, then the empty voxels below them are turned on and marked as support voxels.”
The steps involved in support material calculations discussed above are the assessing of the given mesh surface as part of a trapped support area, which is based on the ray passing through the voxel’s facet. It has been discussed above, during voxelization, while determining the facets are crossed by rays (or passing through), only Z voxelization data is required and it’s corresponding voxels are considered for analyses (that correspond to facets crossed in Z voxelization). It has been determined while traversing through each x, y voxel from Zmin to Zmax incrementally and only voxels that are at the start or end of a Z boundary are displayed. Since the ray passes through the voxels with start or end boundary i.e. ray passing through a bounding cube (the given cube is a bounding cube). Moreover, in the abovementioned steps, empty voxels are turned on and marked as support voxels, therefore, this type voxel or mesh face is not part of a trapped support area).
Regarding claim 4, Tedia and Vaidya teach The method of claim 1, wherein Vaidya teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube comprises: identifying that the given mesh face is part of a trapped support area when no ray projected from the given mesh face passes through a bounding cube. (Examiner considers this limitation “no ray projected from the given mesh face passes through a bounding cube” as a scenario of ray intersected on the surface mesh. 
Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer from the Zmin to the maximum Z coordinate (Zmax) of the model. The intersections are stored and sorted in ascending order for each ray … Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section.” 
Examiner considers, rays intersected from one surface mesh to another surface mesh at particular section and number of voxels get intersected by the ray at some portions of the mesh surface. Therefore, an intersection being checked/assessed here in between of given mesh faces where part of a trapped support area and ray projected from the given mesh face didn’t passes through a bounding cube, number of voxels get intersected by the ray at some portions of the mesh surface).
Regarding claim 9, Tedia and Vaidya teach The method of claim 1, wherein Vaidya teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube comprises: selectively performing an intersection check for some but not all of the mesh faces of the surface mesh based on the ray projected from the given mesh face passing through a mesh cube. (Tedia disclosed in page 9-10: “Depending upon the AM process and machine, certain features such as some surfaces, overhangs, negative drafts and undercuts etc. which are at an angle (measured between normal and horizontal) that is less than a critical value require support material to be manufactured … The steps involved in support material calculations are discussed below: During voxelization, while determining the facets that are crossed by rays … For generating support, all interior voxels are removed from analysis as none of these voxels would require support material. Among the remaining voxels, only those voxels are considered for analyses that correspond to facets crossed in Z voxelization. This is done by traversing through each x, y voxel from Zmin to Zmax incrementally and only voxels that are at the start or end of a Z boundary are displayed. The corresponding normal data from Z voxelization is then mapped with the respective voxels that represent these facets. All remaining voxels which are supported by a voxel below them are identified and removed from analysis … Finally, all the support voxels are projected down until any part voxel or base voxel is encountered …”
The steps involved in support material calculations discussed above are the assessing of the given mesh surface as part of a trapped support area, which is based on the ray passing through the voxel’s facet. It has been discussed above, during voxelization, while determining the facets are crossed by rays (or passing through), only Z voxelization data is required and it’s corresponding voxels are considered for analyses (that correspond to facets crossed in Z voxelization). It has been determined . 

7.	Claims 10, 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tedia and Vaidya and further in view of Ulu et al. (Pub. No. US2020/0019142A1) (hereinafter Ulu).
Regarding claim 10, Tedia teaches accessing a surface mesh of an object to be constructed by a 3- dimensional (3D) printer; (Tedia disclosed in page 5 under section 1.3: “Essentially a three-dimensional pixel, a voxel can be used as a base feature for volumetric representation of part models. The voxels are cuboidal in shape and aligned with the Cartesian coordinate system; hence the 3D model is represented as stack of voxel layers and each voxel can be accessed by their x, y, and z indices. As such a voxel representation of a solid body can be represented by a binary three-dimensional array …”. In page 7 under section 2.1: “A considerable amount of work has been done in the area of using voxels as base feature for representing geometry of objects in AM … voxel representations of solids can be stored as 3D binary arrays. The three-dimensional grid is formed by dividing the bounding box of the input polygonal mesh. The resolution of the grid depends upon the desired voxel size, which in turn depends upon layer thickness and printer resolution.” 

and Tedia teaches for a given mesh face of the surface mesh, determining whether the given mesh face is part of a trapped support area by: projecting a ray from the given mesh face; (Tedia disclosed in page 7 under section 2.1: “voxel representations of solids can be stored as 3D binary arrays. The three-dimensional grid is formed by dividing the bounding box of the input polygonal mesh. The resolution of the grid depends upon the desired voxel size, which in turn depends upon layer thickness and printer resolution. The method implemented in this work for creating a voxel representation from an input polygonal model is based on a ray intersection method”. Moreover, in page 7 para section 3.1: “Every AM system has a specific X, Y and Z resolution, since these resolution values can be different … We define thickness of a sample section (e.g. section PQ in Figure 2a) of the object along the ray direction as the distance from P to the intersection point of the ray with the opposite surface Q.” Moreover, it has been discussed in page 8 under the steps 
Examiner considers, voxel representation created from an input polygonal model, is based on a ray intersection method. Here, it has been discussed the ray direction can be seen (in Fig. 2) as the distance from P to the intersection point of the ray with the opposite surface Q i.e. the ray passes from one mesh surface P (in voxel representation from an input polygonal model) to another surface Q. Therefore, ray being projected from a mesh surface in order to determine mesh surface is part of a trapped support area).
and Tedia teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube, including by, for a given cube that the ray passes through: determining that the given cube is a mesh cube; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer … All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.” 
It has been discussed earlier that polygonal mesh is formed from 3D grid from voxel representation and voxels are cuboidal in shape. The ray passes through the voxels between two surfaces after crossing one facet or surface mesh face before crossing another facet (surface mesh face) are mesh cube, (because voxels are 
Tedia teaches performing an intersection check between the given mesh face and any mesh faces at least partially included in the given cube; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer from the Zmin to the maximum Z coordinate (Zmax) of the model. The intersections are stored and sorted in ascending order for each ray … Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section.” 
Examiner considers, rays intersect from one surface mesh to another surface mesh at particular section and number of voxels get intersected by the ray at some portions of the mesh surface. Therefore, an intersection being checked here in between of given mesh faces where at least portion of the voxels/cube partially included in the given cube or mesh cube, (because voxels are cuboidal in shape).
Tedia teaches responsive to the intersection check indicating that the ray projected from the given mesh face does not intersect any mesh face included in the given cube, continuing to a next cube that the ray passes through; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.”

and Tedia teaches responsive to the intersection check indicating that the ray projected from the given mesh face intersects a mesh face included in the given cube, projecting another ray from the given mesh face; (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section. The feature size/thickness of any section of the object in Z direction can then be calculated …”
Examiner considers, in above citation, the ray R𝑖 is a point of intersection of the ray at a particular section on the mesh surface, when an intersection happens between two mesh surface, it is understood that intersection being checked by indicating the ray projected from one mesh face intersects another mesh face included in the given cube (or voxel). Moreover, another ray Ri+1 be the points of intersection on the particular section of the surface mesh. Therefore, it is understood another ray Ri+1 projected from the mesh surface intersected other mesh surface of the (or voxel or cube)).
and Tedia teaches providing a trapped support alert indicative of the trapped support areas detected in the surface mesh; (Tedia disclosed in page 12 (at top para): “Voxel based representations allows for simple Boolean operations on complex binary 3D arrays in a matter of few seconds as well as void removal by turning on material at detected location. Hence this feature can be used to detect cyber threats or for quality inspection purposes during post processing. Voxel representations can also be used to examine empty spaces for closed voids by checking the surrounding voxels which might trap support material, powder or resin which would be impossible to remove.” In page 14 (at bottom para): “The results of negative feature size analysis is shown in Figure 8 (a) and (b). Circular negative features 1 and 2 are highlighted as they have cross sectional area less than to 50 𝑚𝑚2and hence are expected to have support material trapped inside them.”
There is an indication of a trapped support alert being provided in above citations, “Voxel based representations” (in surface mesh) having Boolean operations on complex binary 3D arrays and by turning on trapped support material at detected location. Moreover, negative features get highlighted when they have small cross sectional area (e.g. less than to 50 𝑚𝑚2), expected to contain trapped support material inside that area of negative features).
and Tedia teaches obtaining a redesigned surface mesh that accounts for the trapped support areas. (According to Spec. of current Application, Applicant stated in para [0071]: “The trapped support detection engine 110 may later obtain a redesigned surface mesh that accounts (e.g., eliminates) the trapped support areas (624). That is, the trapped support detection engine 110 may obtain a redesign surface mesh that no longer includes any trapped support areas.” 
Tedia disclosed in page 14 at 1st para: “Fig. 5a. The extreme corners of the star shaped hole have one voxel inside it … Consider another sample widget with circular holes as shown in Fig. 5b to be manufactured by Material Jetting. In Material Jetting, for removal of support material, circular negative features in Vero WhitePlus specimens must have cross-sectional area less than or equal to 50 𝑚𝑚2”. It has been stated in page 16 (ar 2nd para) that Figure 9(a) shows the image of the printed part after removing support material.
Examiner considers, from the above citations that after removing support material in negative feature (e.g. star shaped hole have one voxel) in the voxel representation of surface mesh, the redesigned surface mesh being obtained (as an example by using “Material Jetting” manufacturing technique, support material being removed efficiently)).
However, Tedia doesn’t teach detecting a trapped support areas in the surface mesh in that detected trapped support areas do not have linear access to an opening in the surface mesh, wherein detecting comprises: surrounding the surface mesh with a virtual bounding box that encloses the surface mesh; mapping the virtual bounding box and surface mesh into a 3D cube space; tracking mesh cubes of the 3D cube space that include at least a portion of a mesh face of the surface mesh; tracking bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box;
Vaidya teaches detecting a trapped support areas in the surface mesh in that detected trapped support areas do not have linear access to an opening in the surface mesh, wherein detecting comprises: (Vaidya disclosed in page 1046 under section 3.2: “Before applying the support generation algorithm, the part space has to be divided into a voxelized space consisting of unit cellular structures … The 3D space containing the part and the substrate is first divided into an array of cubes voxels creating support voxels, it is prudent to perform an assessment of the ease of removal of support structures during post processing. This assessment is included during the support generation step in the form of an additional accessibility constraint by checking the accessibility of supports from outside the part along 6 orthogonal directions … The sample part shown in Figure 12 is used for demonstration of the concept of support generation using the accessibility constraint …” Moreover, under heading ‘Support Accessibility Evaluation’ (at same page): “The algorithm for support accessibility calculation is shown in Figure 15. For every unit cell support voxel in the grid, voxel traversal to the end of the 3D unit cell voxel grid (outer boundary of part) in all 6 directions is performed. While traversing to the end of the grid, if a unit cell part voxel (value = 1) is not encountered in any of the 6 directions, the unit cell support voxel is deemed as accessible from the outside. This accessibility check is performed for only the unit cell voxels in the grid which act as supports to the target unit cell voxels.” 
Examiner considers, each cell voxel in the 3D grid is the surface mesh in the above algorithm presented by Vaidya. He taught about performing assessment in order to check the accessibility of supports from outside the part along 6 orthogonal directions. This is the similar concept of detecting a trapped support areas in the surface mesh. It has been discussed in the algorithm for support accessibility calculation (shown in Figure 15), while traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is not encountered in any of the 6 directions, the unit cell support voxel is deemed as accessible from the outside. That means the unit cell support voxel 
Vaidya teaches surrounding the surface mesh with a virtual bounding box that encloses the surface mesh; (Vaidya disclosed in page 1052 under heading ‘Support Accessibility Evaluation’: “The algorithm for support accessibility calculation is shown in Figure 15. For every unit cell support voxel in the grid, voxel traversal to the end of the 3D unit cell voxel grid (outer boundary of part) in all 6 directions is performed.”
It has been mentioned earlier that each cell voxel in the 3D grid is the surface mesh in the above algorithm presented by Vaidya. It has been discussed in the algorithm for support accessibility calculation (shown in Figure 15), while traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside i.e. support voxel being obstructed by the part voxel. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is the virtual bounding box and unit cell voxel is the surface mesh. Therefore it is understood, the surface mesh or unit cell voxel is surrounded with an outer boundary of part voxel or virtual bounding box that encloses the surface mesh).   
Vaidya teaches mapping the virtual bounding box and surface mesh into a 3D cube space; (It has been discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses 
Vaidya teaches tracking mesh cubes of the 3D cube space that include at least a portion of a mesh face of the surface mesh; tracking bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box; (It has been discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses through this space to build support structures. The 3D space containing the part and the substrate is first divided into an array of cubes voxels and cubic voxel space is then converted to unit cell voxel space. In page 1052 under heading ‘Support Accessibility Evaluation’, it has been discussed about performing calculation for support accessibility (shown in Figure 15), when traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is 
Therefore, Tedia and Vaidya are analogous art because they are related in minimizing support structures in Additive Manufacturing (AM) processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tedia and Vaidya before him or her, to modify the assessing a mesh surface is a part of trapped support area by performing the intersection check whether the ray passes through the mesh or bounding cube of Tedia, to include the detecting of a trapped support areas in the surface mesh and those detected trapped support areas are inaccessible to an opening in the surface mesh of Vaidya. The suggestion/motivation for doing so would have been obvious by Vaidya “While creating support voxels, it is prudent to perform an assessment of the ease of removal of support structures during post processing. This assessment is Vaidya disclosed in page 1052 under section 3.6). Therefore, it would have been obvious to combine Vaidya with Tedia to obtain the invention as specified in the instant claim(s). 
Neither Tedia nor Vaidya explicitly teaches A system comprising: a mesh access engine configured to access a surface mesh of an object to be constructed by a 3-dimensional (3D) printer; and a trapped support detection engine configured to: 
However, Ulu teaches A system comprising: a mesh access engine configured to access a surface mesh of an object to be constructed by a 3-dimensional (3D) printer; and a trapped support detection engine configured to: (Applicant discussed in Spec. of current application in para [0079: “Executing the instructions may cause the system 800 (or any other CAD system) to perform any of the trapped support detection features described herein … the mesh access engine 108, the trapped support detection engine 110, or a combination of both. For example, execution of the mesh access instructions 822 by the processor 810 may cause the system 800 to access a surface mesh of an object to be constructed by a 3D printer.” Therefore, Examiner would construe both of the mesh access engine and the trapped support detection engine being implemented by utilizing the processor of a computer system.
Ulu disclosed in page 2 para [0025]: “the system 100 shown in FIG. 1 includes an access engine 108 and a volumetric segmentation engine 110. The system 100 may programming for the engines 108 and 110 may take the form of processor-executable instructions stored on a non - transitory machine-readable storage medium and the hardware for the engines 108 and 110 may include a processor to execute those instructions. A processor may take the form of single processor or multi-processor systems, and in some examples, the system 100 implements multiple engines using the same computing system features or hardware components (e.g. a common processor and storage medium).” In page 1 para [0006]: “a system may include an access engine and the access engine may be configured to access a surface mesh of a 3D object and an initial build direction for construction of the 3D object through additive manufacturing.” 
Examiner considers, the system shown in FIG. 1 includes an access engine and a volumetric segmentation engine and both of these engines implemented by the processor-executable instructions stored in a memory and a processor to execute those instructions for the programming for the engines. Therefore, access engine being considered as the mesh access engine, configured to access a surface mesh of a 3D object through additive manufacturing (or 3D printer). The trapped support detection engine is considered as trapped support detection engine (according to page 3 para [0030]: “The volumetric segmentation engine 110 may identify actual overhangs as the mesh faces in the surface mesh 120 that would require a support structure were the object constructed along a given build direction.”)).
Therefore, Tedia, Vaidya and Ulu are analogous art because they are related in minimizing support structures in Additive Manufacturing (AM) processes. Before the Tedia, Vaidya and Ulu before him or her, to modify the assessing a mesh surface is a part of trapped support area by performing the intersection check whether the ray passes through the mesh or bounding cube and the detecting of a trapped support areas in the surface mesh of Tedia and Vaidya to include a system with mesh access engine and trapped support engine of Ulu because “The system implement the engines (and components thereof) in various ways, for example as hardware and programming. The access engine may access a surface mesh that represents a physical object and an initial build direction to construct the physical object through additive manufacturing. The volumetric segmentation engine may iteratively partition the surface mesh into buildable segments (e.g. volumes) and correlate a build direction for each partitioned buildable segment. The suggestion/motivation for doing so would have been obvious by Ulu ((Ulu disclosed in page 2 para [0025, 0026] and page 3 para [0028]). Therefore, it would have been obvious to combine Ulu with Vaidya and Tedia to obtain the invention as specified in the instant claim(s). 
Regarding claim 11, Tedia, Vaidya and Ulu teach The system of claim 10, wherein the trapped support detection engine is further configured to: 
wherein Tedia teaches to determine the given mesh face of the surface mesh is not part of a trapped support area responsive to a determination that a ray projected from the given mesh face passes through a bounding cube. (Tedia disclosed in page 9-10: “Depending upon the AM process and machine, certain features such as some surfaces, overhangs, negative drafts and undercuts etc. which are at an the facets that are crossed by rays, the normal vectors of respective facets are also stored … For generating support, only Z voxelization data is required since the facets that are not going to be crossed during Z voxelization would essentially be parallel to Z axis (i.e. facets in XZ or YZ planes) … Among the remaining voxels, only those voxels are considered for analyses that correspond to facets crossed in Z voxelization. This is done by traversing through each x, y voxel from Zmin to Zmax incrementally and only voxels that are at the start or end of a Z boundary are displayed. The corresponding normal data from Z voxelization is then mapped with the respective voxels that represent these facets … For remaining voxels, the angle that normal makes with the horizontal is calculated. If this angle is greater than the specified critical angle of the machine, then the empty voxels below them are turned on and marked as support voxels.”
The steps involved in support material calculations discussed above are the assessing of the given mesh surface as part of a trapped support area, which is based on the ray passing through the voxel’s facet. It has been discussed above, during voxelization, while determining the facets are crossed by rays (or passing through), only Z voxelization data is required and it’s corresponding voxels are considered for analyses (that correspond to facets crossed in Z voxelization). It has been determined while traversing through each x, y voxel from Zmin to Zmax incrementally and only voxels that are at the start or end of a Z boundary are displayed. Since the ray passes 
However, Tedia doesn’t explicitly teach surround the surface mesh with a virtual bounding box that encloses the surface mesh; track bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box;
Vaidya teaches surround the surface mesh with a virtual bounding box that encloses the surface mesh; (Vaidya disclosed in page 1052 under heading ‘Support Accessibility Evaluation’: “The algorithm for support accessibility calculation is shown in Figure 15. For every unit cell support voxel in the grid, voxel traversal to the end of the 3D unit cell voxel grid (outer boundary of part) in all 6 directions is performed.”
It has been mentioned earlier that each cell voxel in the 3D grid is the surface mesh in the above algorithm presented by Vaidya. It has been discussed in the algorithm for support accessibility calculation (shown in Figure 15), while traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside i.e. support voxel being obstructed by the part voxel. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is the virtual bounding box and unit cell voxel is the surface mesh. Therefore it is understood, the surface mesh or unit cell voxel is surrounded with an outer boundary of part voxel or virtual bounding box that encloses the surface mesh).
Vaidya teaches track bounding cubes of the 3D cube space that include at least a portion of the virtual bounding box; (It has been discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses through this space to build support structures. The 3D space containing the part and the substrate is first divided into an array of cubes voxels and cubic voxel space is then converted to unit cell voxel space. In page 1052 under heading ‘Support Accessibility Evaluation’, it has been discussed about performing calculation for support accessibility (shown in Figure 15), when traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is the virtual bounding box and unit cell voxel is the surface mesh. Therefore, it can be seen and understood, this outer boundary of part voxel (virtual bounding box) is being tracked as bounding cubes of the 3D cube space during the “Accessibility Evaluation”, when traversing is being done to the end of the grid or boundary box and include at least a portion of the virtual bounding box).
  Neither Tedia nor Vaidya teaches the trapped support detection engine is configured to determine the given mesh face of the surface mesh …;
However Ulu teaches the trapped support detection engine is configured to determine the given mesh face of the surface mesh ... (Ulu disclosed in page 3 para [0032]: “The volumetric segmentation engine 110 may characterize mesh faces as overhang faces of different types, two of which are actual overhang faces and effective overhang … faces. The volumetric segmentation engine 110 may identify actual mesh faces in the surface mesh 120 that would require a support structure were the object constructed along a given build direction . In some implementations, the volumetric segmentation engine 110 may characterize mesh faces as actual overhang faces according to surface normal between the mesh faces and initial build direction 121.”
Examiner considers, volumetric segmentation engine as trapped support detection engine determined/identified the given mesh face of the surface mesh as overhang faces).
Regarding claim 15, Ulu teaches A non-transitory machine-readable medium comprising instructions that, when executed by a processor, cause a system to: access a surface mesh of an object to be constructed by a 3-dimensional (3D) printer; (Ulu disclosed in page 10 para [0090]: “FIG. 8 shows an example of a device 800 …The device 800 may include a processor 810, which may take the form of a single or multiple processors. The processor (s) 810 may include a central processing unit (CPU), microprocessor, or any hardware device suitable for executing instructions stored on a machine-readable medium. The device 800 may include a machine-readable medium 820. The machine readable medium 820 may take the form of any non-transitory electronic, magnetic, optical, or other physical storage device that stores executable instructions, such as the access instructions.” In page 1 para [0006]: “a system may include an access engine and the access engine may be configured to access a surface mesh of a 3D object and an initial build direction for construction of the 3D object through additive manufacturing.” 

The rest of the claim limitations of claim 15, have substantially similar claim language as claim 1 and 10, therefore incorporating the rejection of claim 1 and is rejected under 35 U.S.C. 103 as being unpatentable over Tedia, Vaidya and Ulu as discussed above for substantially similar rationale.
Regarding claim 20, Tedia, Vaidya and Ulu teach The non-transitory machine-readable medium of claim 15, Tedia teaches to assess the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube further comprise instructions that cause the system to: identify that the given mesh face is part of a trapped support area when no ray projected from the given mesh face passes through a bounding cube. (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer from the Zmin to the maximum Z coordinate (Zmax) of the model. The intersections are stored and sorted in ascending order for each ray … Let n be the number of voxels between two intersections and R𝑖, Ri+1 be the points of intersection of the ray at a particular section.” 

Neither Tedia nor Vaidya teaches the instructions to assess the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube …
However, Ulu teaches the instructions to assess the given mesh face … (Ulu disclosed in page 3 para [0035]: “The volumetric segmentation engine 110 may identify effective overhang faces as mesh faces of the surface mesh 120 that are not actual overhang faces … the volumetric segmentation engine 110 may identify effective overhang faces as mesh faces of the surface mesh 121 that are not buildable because construction of such mesh faces along the initial build direction 121 are dependent upon construction of another mesh face identified as an actual overhang face.” It has been discussed in page 2 para [0025]: “The programming for the engines 108 and 110 may take the form of processor - executable instructions … and 110 may include a processor to execute those instructions.”
Examiner considers, the volumetric segmentation engine identified or assessed the mesh face as surface face and it has been mentioned that processor to executes the instructions for the programming of the engine (e.g. volumetric segmentation .

8.	Claims 5-8, 12-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tedia and Vaidya and further in view of Rutuja Samant et al. (IDS provided on 02/26/2020) (hereinafter Rutuja).
Regarding claim 5, Tedia and Vaidya teach The method of claim 1, wherein mapping the virtual bounding box and the surface mesh to the 3D cube space … (It has been discussed in page 1046 under section 3.2 that unit cell voxelized space is used as a basis for the shortest path algorithm which traverses through this space to build support structures. The 3D space containing the part and the substrate is first divided into an array of cubes voxels and cubic voxel space is then converted to unit cell voxel space. In page 1052 under heading ‘Support Accessibility Evaluation’, it has been discussed about performing calculation for support accessibility (shown in Figure 15), when traversing to the end of the grid or boundary box, if a unit cell part voxel (with value = 1) is encountered in any of the 6 directions, the unit cell support voxel is deemed as inaccessible from the outside. Here, the end of the 3D unit cell voxel grid is the outer boundary of part voxel, so this is the virtual bounding box and unit cell voxel is the surface mesh. Therefore, it can be seen and understood that unit cell voxel (surface mesh) is surrounded with this outer boundary of part voxel (virtual bounding box) are mapped into a 3D cube space (because the 3D space containing the part and the substrate is divided into an array of cubes voxels)).
Neither Tedia nor Vaidya teaches mapping the virtual bounding box and the surface mesh to the 3D cube space comprises setting cube parameters of the 3D cube space to be a threshold size proportional to a granularity of the surface mesh.
However, Rutuja teaches the 3D cube space comprises setting cube parameters of the 3D cube space to be a threshold size proportional to a granularity of the surface mesh. (According to Spec. of current application, Applicant stated in para [0032]: a granularity (e.g., cube size) of the mapped 3D cube space. Rutuja discussed about cube parameters in page 625 as “The total numbers of support cube faces that have part cube face neighbors are calculated and multiplied with the square of the minimum cube size i.e. the tool diameter, to calculate the total area of part in contact with support. Thus, the total area of support in contact with part is 3 times the square of the minimum octree cube size; In this paper, we consider the part build height as an approximation of total part build time. The build height indirectly accounts for various factors such as number of layers required to build the part.” Moreover, under section 3.7 in page 625, Rutuja mentioned “part build orientation is a very important parameter that affects the need of support structures as well as the overall part build time for any AM process. An objective function (Os) is developed to identify the best part build orientation such that support contact area with the part and overall part build time is minimized. The three parameters contributing to the objective function are accessibility score, total part area in contact with support and the overall part build time.” Here, setting for cube parameters of the 3D cube space has been discussed above. In page 620-621: “A bounding cube is first created around the entire part and the 
Therefore, it is clear to understand cube parameters affect greatly on the methodology to optimize part build orientation to maximize accessibility as well as minimize support contact area and build time. That means cube parameters works proportionally to the cube size or granularity);
Therefore, Tedia, Vaidya and Rutuja are analogous art because they are related in minimizing support structures in Additive Manufacturing (AM) processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tedia,  Vaidya and Rutuja before him or her, to modify the assessing a mesh surface is a part of trapped support area by performing the intersection check whether the ray passes through the mesh or bounding cube and the detecting of a trapped support areas in the surface mesh of Tedia and Vaidya to include cube parameters of the 3D cube space with proportional relationship to a size of the surface mesh of Rutuja. The suggestion/motivation for doing so would have been obvious by Rutuja because “part build orientation is a very important parameter that affects the need of support structures as well as the overall part build time for any AM process. An objective function is developed to identify the best part build orientation such that support contact area with the part and overall part build time is minimized while maximizing the extent of support structure removal during post-processing” (Rutuja disclosed in page 628 under section 3.6). Therefore, it would have been obvious to combine Rutuja with Tedia and Vaidya to obtain the invention as specified in the instant claim(s).	Regarding claim 6, Tedia and Vaidya teach The method of claim 1, neither Tedia nor Vaidya teaches tracking the mesh cubes of the 3D cube space comprises: assigning a unique key to each mesh cube of the 3D cube space; tracking the unique keys assigned to the mesh cubes in a  mesh cube lookup structure; tracking the bounding cubes of the 3D cube space comprises: assigning a unique key to each bounding cube of the 3D cube space; and tracking the unique keys assigned to the bounding cubes in a bounding cube lookup structure different from the mesh cube lookup structure.
wherein Rutuja teaches tracking the mesh cubes of the 3D cube space comprises: (Rutuja taught the mesh cubes in 3D cube space in page 621-622 as ‘part cube’ (In Fig. 11), where he mentioned: “A cube is considered as gray if it partially contains an object, i.e., the cube contains either the part or support points. For accessibility analysis, we need to differentiate between the part octree cubes and the support structure octree cubes. Thus, a new terminology is adopted in this paper to identify each type of cube such as part cubes are labelled at blue cubes”. Here, the part cube is equivalent to the “mesh cube” according to the Spec. and the various cube types identified in Fig. 11 and during the Octree analysis);      
         Rutuja teaches assigning a unique key to each mesh cube of the 3D cube space; (Rutuja disclosed in page 622 “A new methodology for octree neighbor search has been proposed in this paper. The method uses the unique 
         and Rutuja teaches tracking the unique keys assigned to the mesh cubes in a  mesh cube lookup structure; (Rutuja disclosed in page 622 “Based on these definitions of traversal directions and the cube’s ID, an octree face neighbor look-up table has been developed as shown in Table 1. Fig. 9 presents the logic behind the octree face neighbor look-up table.” Here, look-up table scheme in Fig. 9 is lookup structure for a cube. Moreover, in page 623 “As the face neighbor ID is PC, consider the second digit from the right in the cube ID 274, which is 7. From the lookup table, find the ID of the face neighbor belonging to the Cube Number 7 and the Direction +2. The face neighbor ID is highlighted in green in Table 1and depicts PC.” Therefore, it is clear that unique keys assigned to each mesh cube was tracked);
         and Rutuja teaches tracking the bounding cubes of the 3D cube space comprises: assigning a unique key to each bounding cube of the 3D cube space (Rutuja discussed in page 623 “A similar procedure can be followed for 
        and Rutuja teaches tracking the unique keys assigned to the bounding cubes in a bounding cube lookup structure different from the mesh cube lookup structure (Rutuja disclosed in page 623 “If this cube is a part cube, then cube “274” is not accessible from outside and we change the direction of traversal and check again. If not, we keep traversing along the same +2 direction using the approach described in the steps above until a part cube or a boundary cube is encountered. A similar procedure can be followed for other support octree cubes and other accessibility directions. Fig. 10 shows the cube ID’s and locations of cubes that will be encountered while traversing outside from cube “274” in +2 direction. The boundary cube found in this case is cube“474”. We can classify a cube as boundary cube if using the steps above, all the values of the face neighbor cube IDs are PC according to the look-up table.” Here, a difference has been shown in assigning of unique keys to the bounding cubes and it’s lookup structure versus mesh or part cube lookup structure);
Regarding claim 7, Tedia and Vaidya teach The method of claim 6, wherein Tedia teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube, including by, for a given cube that the ray passes through: (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer … All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.” 
Examiner considers, the ray passes through the voxels between two surfaces after crossing one facet or surface mesh face before crossing another facet (surface mesh face) are mesh cube, (because voxels are cuboidal in shape). Therefore, it has been determined/assessed here in above steps, when the ray passes through the voxels or a cube).
Neither Tedia nor Vaidya teaches characterizing the given cube by performing a lookup into the mesh cube lookup structure, the bounding cube lookup structure, or both.
However, Rutuja teaches characterizing the given cube by performing a lookup into the mesh cube lookup structure, the bounding cube lookup structure, or both. (Rutuja disclosed in page 622 “A new methodology for octree neighbor search has been proposed in this paper. The method uses the unique ID of each octree cube to identify the ID of its neighboring cube in a predefined direction. Fig. 8 shows the terminology adopted to define a cube ID and its traversal direction. In page 622 “Based on these definitions of traversal directions and the cube’s ID, an octree face neighbor look-up table has been developed as shown in Table 1. Fig. 9 presents the logic behind Rutuja discussed about assigning and tracking of unique keys to the mesh cube and bounding cube in page 623); 
Regarding claim 8, Tedia and Vaidya teach The method of claim 6, wherein Tedia teaches assessing the given mesh face as part of a trapped support area based on the ray passing through a mesh cube or a bounding cube further comprises: 02Apr21_ApplicationVersionCHEApplication No.: 16/121,410Attorney Docket No.: 2018P06763USperforming an intersection check for selected mesh faces of the surface mesh based on the ray passing through a cube characterized as a mesh cube. (Tedia disclosed in page 8 under the steps involved in feature size calculations: “Rays are cast along the Z-direction incrementally to find the locations where they intersect the mesh. The first ray is passed through minimum Z coordinate (Zmin) of the model and the process is carried out layer-by-layer … All the voxels that the ray passes through between two surfaces after crossing one facet before crossing another facet are counted and stored.” 
It has been discussed earlier that polygonal mesh is formed from 3D grid from voxel representation and voxels are cuboidal in shape. The ray passes through the voxels between two surfaces after crossing one facet or surface mesh face before crossing another facet (surface mesh face) are mesh cube, (because voxels are cuboidal in shape). Therefore, it has been determined/assessed here in above steps, when the ray passes through the voxels or a cube, the given cube is a mesh cube).
Regarding claims 12-14, Tedia, Vaidya and Ulu teach The system of claim 11, wherein Ulu teaches the trapped support detection engine, are incorporating the rejections of claims 6-8 because claims 12-14 have substantially similar claim language Tedia, Vaidya, Ulu and Rutuja as discussed above for substantially similar rationale. 
Regarding claims 16-19, Tedia, Vaidya and Ulu teach The non-transitory machine-readable medium of claim 15, are incorporating the rejections of claims 6-8 and claim 2 respectively because claims 16-19 have substantially similar claim language as claims 6-8, and claim 2, therefore claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tedia, Vaidya and Ulu as discussed above for substantially similar rationale.

Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anand et al. (Pub. No. US2017/0372480A1) disclosure generally relates to additive manufacturing and, more particularly, to methods, systems, and media for pre-and post-processing in additive manufacturing. In the final pre-processing stage, just before the part build process, the image processing assisted tools 106 can be used to directly slice a computer-aided design (CAD) part and create layer contours. The STL file is a triangular mesh representation of the CAD geometry represented as NURBS surfaces and thus there is always some approximation error associated with CAD to STL conversion. Inventor discussed about a support removability calculator that generates the removability score which may be the percentage of support structures which can be accessed and removed in the post processing stage.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
    	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
  	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/     Examiner, Art Unit 2148

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148